DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant's arguments and amendments, filed on 11/08/2021 have been entered and carefully considered. Claims 1, 8 and 15 are amended. Claims 1-5, 7-12, 14-19, 21, 24 and 25 have been examined and rejected.										
 			Response to Amendment and Arguments
3.	Applicant’s arguments filed on 11/08/2021 with respect to rejections of claims 1-5, 7-12, 14-19, 21, 24 and 25 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendments.

				Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 7-11, 14-18, 21, 24 and 25 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. PGPub 2009/0113018) in view of JONES (U.S. PGPub 2009/0083861) in view of Brendel (U.S. Patent No. 6182139).
As per claims 1, 8 and 15,
Thomson teaches a method (Thomson, see figs. 1-7 and 10, paragraphs 0024, 0028 and 0043-0044, The MSE, Mobility Service Engine Cluster Master, working as the interregional redirector engine using physical locations map of campus, buildings, outdoor areas received from a  Wireless Controller System, auto-assign a newly detected network device to form Network Service Segments for each service type serviced by the clustering with defined physical boundaries for each service segment and distributes the Network Service Segments to the Mobility Service Engine Cluster Slaves) comprising:
connecting a network device to an interregional redirector engine (Thomson see figs. 5, paragraphs 0061-0063, network device 460 request to join the network 500 by sending request to AP 410, which forward the request with measurements to the M-MSE 500, Mobility Service Engine Cluster Master, here interpreted as the interregional redirector engine, through both of the wireless controllers 440 and 442 which forward the request and measurements to both of the slave Mobility Service Engines S-MSE1 452, and S-MSE2 454, both of which notifies M-MSE 450 of device 460, thus operationally connecting the network device 460 to the interregional redirector engine to be validated);
in response to successful validation of the network device by the interregional redirector engine (Thomson see paragraphs 0083-0084, each Service Engine Cluster salve devices, S-MSE 452-454, sends a notification to the M-MSE as tracked devices appear on their network , the cluster master or the interregional redirector engine, segment M-MSE 450 maintains a directory service lookup for tracked devices such as the network device 460 to S-MSE, the directory validate the tracked network device using a Primary index comprising MAC Addresses, a Secondary index comprising IP Addresses and a Tertiary index comprising Usernames, then the validated tracked device information is stored on the S-MSE, as finally connecting the network device after successful validation);
receiving, at the interregional redirector engine, network device information of the network device (Thomson, see paragraphs 0063-0064, when a tracked element appears in multiple slave MSEs, all S-MSEs calculate location, confidence factor, time, number of measurements collected from the network device through the access points, and send the information to Master M-MSE 450, the M-MSE receive the network device 460 information including the location of the device)
that comprises geographical information of a region, wherein the network device is located in the region (Thomson, see paragraphs 0052, 0053, 0059, the MSE Cluster Master forms one or more Network Service Segments or regions from all Access Points and Switch ports through which network device 460 connects on the fifth floor of Building1 401, representing the geographical location of the network device 460, where Building1 401 is part of the segment or region NSS2 that is generated by the Master MSE combining the RF neighbor maps with the physical layout of the buildings of the network representing geographical location of the network devices, if device 460 is located on the fifth floor of first building 401, the AP measurements for device 460 are communicated to controller 440, that uses the S-MSE mapping for region NSS2 414 and forward the AP measurements to S-MSE1 452, M-MSE 450 receive the current service data including the geographical location for device 460 with the update sent from S-MSE1 452);
assigning, by the interregional redirector engine and based on the geographical information, the network device to a load balancer system associated with the region (Thomson, see paragraphs 0043, 0055, 0059, Master MSE 102 uses dynamic load balancing and detect the load on each S-MSE 104, 106, 108 and per-NSS load on that S-MSE, controller 440 looks up the S-MSE mapping for NSS2 414 when a the network device 460 is detected and determines that S-MSE1 452 is the S-MSE for the geographical region or segment NSS2 414 then forward the AP measurements to S-MSE1 452, and based on the received in device information, S-MSE1 452 assigns the load balancer in cluster master M-MSE 450 as the load balancer to make the decision of assigning the device 460 to either S-SME1 representing first network device management engine or to S-SME2 representing second network device management engine, and update the current service data for device 460 in the load balancer of Master MSE 450);
assigning, based on the geographical information, the network device to a first network device management engine associated with the region (Thomson, see paragraphs 0063, M-MSE 450 evaluate which S-MSE provides the best location determination based on time or based on the geographic location, measurements and a confidence factor, M-MSE 450 determines S-MSE 452 provides the best location determination and assign slave S-MSE 452 as the primary service provider or assign network device 460 to be primarily managed by the S-SME 452, here S-SME representing the first network device management engine associated with region NSS2 414);
Thomson fails to exclusively teach determining, by the load balancer system coupled to the network device, the first network device management engine has failed based on network device management engine failure information received at the load balancer system from the network device without passing through the failed first network device management engine; and in response to determining that the first network device management engine has failed, assigning, by the load balancer system, a second network device management engine to the network device.
In a similar field of endeavor Jones teaches determining (Jones, see para 0058, when NAS client 112, representing the network device, is unable to contact the assigned access control server 122 within the client's timeout period, the bootstrap server 122a, 122d, interpreted as load balancer directly connected to the client, releases the NAS client 112 from the current server assignment in step 480 and assign NAS client to a different control server interpreted as network device management engine), 
by the load balancer system coupled to the network device (Jones, see para 0044, 087, as shown in fig. 2 Clients C1-C5 are directly coupled to the LB 234, as shown in fig. 7 NAS client 1 represents the network device, Bootstrap server S 1 represents the load balancer, where Bootstrap server S1 load balances connection of the client c1 to three Access Control servers S1, S2 and S3, representing the first, second and third network device management engine),
the first network device management engine has failed based on network device management engine failure information received at the load balancer system from the network device without passing through the failed first network device management engine (Jones, see para 0086, 087, as shown in fig. 7 NAS client 1 representing the network device, Bootstrap server S 1 representing the load balancer, where Bootstrap server S1 load balances connection of the client c1 to three Access Control servers S1, S2 and S3, representing the first, second and third network device management engine, if the assigned server is unreachable representing a server failure client C1 712 sends a subsequent Capabilities-Exchange-Request directly to bootstrap server S1 720 or load balancer, in both communication the client directly contact the load balancer bootstrap server s1, also as shown in fig. 2 Clients C1-C5 are directly coupled to the LB 234, where failure information received at the load balancer system from the network device without passing through the failed first network device management engine);
and in response to determining that the first network device management engine has failed, assigning, by the load balancer system, a second network device management engine to the network device (Jones, see para 0091, 0092, in step 790, bootstrap server S1 720  or load balancer sends server assignment information to client C1 712, where the load balancer assign the client to a second server S4 representing a second network device management engine, server assignment for the client is stored at bootstrap server S1 720, a new server assignment for the client may overwrite the previous assignment stored in the client-to-server map with the new Redirect-Host value indicating the IP address of server S4 750);
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason with the teaching of Jones as doing so would provide an efficient method for dynamically load-balancing clients across available servers while eliminating the need for a dedicated load balancer in front of a plurality of servers (Jones see paragraph 0010).
Thompson in view of Jones fails to exclusively teach, wherein the network device management engine failure information identifies the failed first network device management engine;
In a similar field of endeavor Brendel teaches, wherein the network device management engine failure information identifies the failed first network device management engine (Brendel see fig. 3, 4, 6, 8 and col. 8 Lines 41-56, col. 12 lines 26-37, when the original server fails after the connection establishment with the client as shown in fig. 6  a  client-side TCP state migration is done by client-side load balancer 20 to relocated the failed original server that later fails and responds with an error packet as RST packet for terminating the connection immediately, TCP migration is performed by client-side dispatcher 20 acting as a distributed client side load balancer, the Error RST packet contains the source IP address, MAC address of the original server that was servicing the client 21, the Error RST packet pass through the data link layer DLL 22 of the client from the network interface and sent to the Client-side dispatcher 20 working as the client-side load balancer, which uses its address translation table or other configuration information to locate another server as the relocated server to handle the requested URL, using RST packet 39 an incoming packet generated by the server, incoming index 92 is accessed by comparing IP addresses and ports for both the source server and destination client, Source IP address field 44 and source TCP port field 49 form the server address that is compared to the RELOC_SVR_IP and RELOC_SVR_PORT fields in incoming index 92 to be selected as the relocation server if the four fields match).
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason in view of Jones with the teaching of Brendel as doing so would provide an efficient method for error-recovery when a server fails using a transparent and dynamic TCP state migration process to relocate existing  client-server TCP connection to a new server (Brendel see col. 3 lines 20-29 ).

	As per claims 2, 9 and 16,
	Thomson in view of Jones in view of Brendel teaches the method of claim 1, further comprising validating the network device based on the network device information, wherein the network device information further comprises a media access control (MAC) address of the network device (Thomson, see fig. 3-6, paragraphs 0081 and 0083-0084, the M-MSE maintains a directory service lookup for tracked devices such as the network device 460 to S-MSE, the directory validate the tracked network devices using a Primary index comprising MAC Addresses). 

	As per claims 3, 10 and 17,
	Thomson in view of Jones in view of Brendel teaches the method of claim 1, further comprising: detecting a timeout for receiving a network device management engine status message from at least one of the network device, another load balancer system, and the first network device management engine (Jones, see para 0086, 0087, In step 782, client C1 712 does not receive a response within a predetermined time period, client C1 712 does not receive a response from server S3 740 either because S3 740 does not send a Capabilities-Exchange-Response back to client C1 712 within the client timeout period for client C1 712  representing the network device management engine has failed, in step 788, client C1 712 sends a subsequent Capabilities-Exchange-Request to bootstrap server S1 720 because assigned server S3 740 is now unreachable);
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason with the teaching of Jones and the motivation to do so would be the same as describe above in relation to claims 1, 8 and 15.

As per claims 4, 11 and 18,
Thomson in view of Jones in view of Brendel teaches the method of claim 3, further comprising: determining a count of the timeout for receiving the network device management engine status message exceeds a configurable threshold number (Jones, see para 0058 in step 470, if the NAS client 112 is able to contact the assigned server within the client's predetermined timeout period, the operation ends with step 490. If the NAS client 112 is unable to contact the assigned access control server 122 within the client's timeout period, the bootstrap server 122a, 122d releases the NAS client 112 from the current server assignment in step 480).
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason with the teaching of Jones and the motivation to do so would be the same as describe above in relation to claims 1, 8 and 15.

As per claims 7 and 14,
	Thomson in view of Jones in view of Brendel the method of claim 1, further comprising: in response to determining, at the load balancer system, that the first network device management engine has failed, reassigning the second network device management engine to another network device assigned to the first network device management engine (Jones, see para 0058 step 470, if the NAS client 112 is able to contact the assigned server within the client's predetermined timeout period, the bootstrap server 122a, 122d releases the NAS client 112 from the current server assignment in step 480 and steps 410-360 are repeated, the process will be repeated for client C1 to C6 that are connected to non-responsive or failed server, and those clients that were assigned to Access control server S3 will be assigned to second access control management engine Access control server S4).
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason with the teaching of Jones and the motivation to do so would be the same as described with relation to claims 1 and 8.

	As per claim 24,
	Thomson in view of Jones in view of Brendel teaches the method of claim 1, wherein the first network device management engine is located in a first regional network device management system and the second network device management engine is located in a second regional network device management system different from the first regional network device management system (Jones, see para 0081 In step 714, servers S2 730, S3 740, and S4 750 each respond to bootstrap server S1 720 indicating that C1 712 is not assigned to any of the servers, the servers also report their own current capacity and load information as measured by their respective application machine loads. Server load for servers S2 730, S3 740, and S4).
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason with the teaching of Jones and the motivation to do so would be the same as described with relation to claims 1.

As per claim 25,
Thomson in view of Jones in view of Brendel teaches the method of claim 1, further comprising: in response to determining that the first network device management engine has failed, assigning, by the load balancer system, a plurality of network devices that were assigned to the first network device management engine to the second network device management engine (Jones, see para 0058 step 470, if the NAS client 112 is able to contact the assigned server within the client's predetermined timeout period, the bootstrap server 122a, 122d releases the NAS client 112 from the current server assignment in step 480 and steps 410-360 are repeated, the process will be repeated for client C1 to C6 that are connected to non-responsive or failed server, and those clients that were assigned to Access control server S3 will be assigned to second access control management engine Access control server S4).
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomason with the teaching of Jones and the motivation to do so would be the same as described with relation to claims 1.

7.	Claims 5, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Thomson et al. (U.S. PGPub 2009/0113018) in view of JONES et al. (U.S. PGPub 2009/0083861) in view of Brendel (U.S. Patent No. 6182139)
in view of Meier et al. (U.S. PGPub 2008/0151807).
As per claims 5, 12 and 19,
Thomson in view of Jones in view of Brendel teaches the method of claim 1, yet fails to teach further comprising: determining an amount of available bandwidth at the first network device management engine is below a predefined available bandwidth. 
In a similar field of endeavor Meier teaches further comprising: determining an amount of available bandwidth at the first network device management engine is below a predefined available bandwidth (Meier see paragraphs 0040 and 0043 and at 302, an access point is configured with a "maximum internet protocol multicast bandwidth" parameter, which is set to the maximum bandwidth that can be used by the access point for downlink multicast streams, at 312, if the stream is not being serviced by another access point, the unadmitted stream is accepted if the bandwidth required for the unadmitted stream, plus the current bandwidth used for all existing downlink multicast streams, does not exceed the maximum internet protocol multicast bandwidth parameter value established at 302, and the client is serviced).
It would have been obvious to one with the ordinary skill in the art at the time of the invention to combine the teaching of Thomson in view of Jones in view of Brendel with the teaching of Meier as doing so would provide an efficient method bandwidth based load balancing in wireless network (Meier see paragraph 0011).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.

/SANJOY ROY/
Examiner, Art Unit 2443


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443